Exhibit 10.6
 


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the "Agreement"), is entered into as of
September 7, 2016 (the "Execution Date"), by and among EnergyTek Corp., a Nevada
corporation, with headquarters located at 7960 E. Camelback Rd., #511,
Scottsdale, Arizona 85251 (the "Company"), and the investors listed on the
Schedule of Buyers attached hereto (individually, a "Buyer" and collectively,
the "Buyers").
RECITALS
A. WHEREAS, the Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"),
and Rule 506(b) of Regulation D ("Regulation D") as promulgated by the United
States Securities and Exchange Commission (the "SEC") under the 1933 Act.
B. WHEREAS, the Company has authorized a new series of convertible preferred
stock of the Company designated as Series A Convertible Preferred Stock (the
"Series A Preferred Stock"), the terms of which are set forth in the certificate
of designation for such series of preferred stock (the "Certificate of
Designations") in the form attached hereto as Exhibit A (together with any
convertible preferred stock issued in replacement thereof in accordance with the
terms thereof, the "Preferred Shares"), which Preferred Shares shall be
convertible into the Company's common stock, par value $0.001 per share (the
"Common Stock"), in accordance with the terms of the Certificate of
Designations.
C. WHEREAS, each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) that aggregate number of
Preferred Shares set forth opposite such Buyer's name in column (3) on the
Schedule of Buyers (which aggregate number for all Buyers shall be 133,333.6889,
and (ii) Warrants, in substantially the form attached hereto as Exhibit B (the
"Warrants"), representing the right to acquire that number of shares of Common
Stock set forth opposite such Buyer's name in column (4) on the Schedule of
Buyers (which aggregate number for all Buyers shall be 25,862,069) (as
exercised, collectively, the "Warrant Shares").  The shares of Common Stock
issuable pursuant to the terms of the Preferred Shares are referred to herein as
the "Conversion Shares".
D. WHEREAS, the Preferred Shares, the Warrants, the Conversion Shares and the
Warrant Shares are collectively referred to herein as the "Securities".
E. WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the "Registration Rights
Agreement"), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement), under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
1

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the Company and each Buyer (severally and
not jointly), intending to be legally bound, hereby agree as follows:
AGREEMENT
1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.
(a) Closing.
(i) Preferred Shares and Warrants.  Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company agrees to issue
and sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), (x) the number
of Preferred Shares, as is set forth opposite such Buyer's name in column (3) on
the Schedule of Buyers, and (y) Warrants to acquire up to that number of Warrant
Shares as is set forth opposite such Buyer's name in column (4) on the Schedule
of Buyers up to an aggregate amount of $1,500,004.00 for all Buyers (the
"Closing").
(ii) Closing.  The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., New York City time, on the Execution Date (or such later date as is
mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, at the offices of Nason, Yeager, Gerson, White & Lioce, P.A.,
3001 PGA Boulevard, Suite 305, Palm Beach Gardens, FL 33410.
(iii) Purchase Price.  The aggregate purchase price for the Preferred Shares to
be purchased by each Buyer (the "Purchase Price") shall be the amount set forth
opposite such Buyer's name in Column (5) on the Schedule of Buyers up to an
aggregate amount of $1,500,004.00 for all Buyers.  Each Buyer shall pay $11.25
for each Preferred Share and related Warrants to be purchased by such Buyer at
the Closing.
(iv) Form of Payment.  On the Closing Date, (A) each Buyer shall deliver to
[Nason, Yeager, Gerson, White & Lioce, P.A.] as escrow agent ("Escrow Agent"),
its portion of the Purchase Price to the Company for the Preferred Shares and
Warrants to be issued and sold to such Buyer at the Closing (less, in the case
of any Buyer the amount withheld by such Buyer pursuant to Section 4(f)), by
wire transfer of immediately available funds in accordance with the Escrow
Agent's written wire instructions and (B) the Company shall deliver to each
Buyer the Preferred Shares (allocated in such number of shares as the Buyer
shall request) and related Warrants (allocated in such number of shares as the
Buyer shall request) which such Buyer is purchasing hereunder, in each case duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.
(b) Subsequent Offering of Common Stock. Within 90 days following the Closing
Date, the Company shall retain and co-operate with at least one broker-dealer (a
"Broker-Dealer"), provided that such Broker-Dealer is registered with the SEC
and the Financial Industry Regulatory Authority, Inc. (such Broker-Dealer
acceptable to the Required Holders) to use its best efforts to raise a minimum
of $1,500,000.00 of capital for the Company through an issuance of Common Stock
at a price per share of at least $0.058 (a "Subsequent Capital Raise"), as
adjusted for any stock splits, stock dividends, combinations, recapitalizations
and similar events.
2

--------------------------------------------------------------------------------

2. BUYER'S REPRESENTATIONS AND WARRANTIES.
Each Buyer, severally and not jointly, represents and warrants with respect to
only itself, as of the date hereof and as of the Closing Date, that:
(a) Organization; Authority.  Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.
(b) No Public Sale or Distribution.  Such Buyer is (i) acquiring the Preferred
Shares and the Warrants, (ii) upon conversion of the Preferred Shares will
acquire the Conversion Shares and (iii) upon exercise of the Warrants (other
than pursuant to a Cashless Exercise (as defined in the Warrants)) will acquire
the Warrant Shares issuable upon exercise of the Warrants, in each case, for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.  Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business.  Such Buyer does
not presently have any agreement or understanding, directly or indirectly, with
any Person (as defined below) to distribute any of the Securities.  For purposes
of this Agreement, "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
(c) Accredited Investor Status.  Such Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D.
(d) Reliance on Exemptions.  Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
(e) Information.  Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer in writing.  Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer's right to rely on the Company's representations and warranties contained
herein.  Such Buyer understands that its investment in the Securities involves a
high degree of risk.  Such Buyer has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.
3

--------------------------------------------------------------------------------

(f) No Governmental Review.  Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
(g) Transfer or Resale.  Such Buyer understands that: except as provided in the
Registration Rights Agreement, (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, "Rule 144")
(which shall in no even include an opinion of counsel of such Buyer); (ii) any
sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder. 
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(g).
(h) Legends.
(i) Such Buyer understands that the certificates or other instruments
representing the Preferred Shares and the Warrants, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act, the stock certificates representing the Conversion Shares
and the Warrant Shares, except as set forth below, shall bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):
4

--------------------------------------------------------------------------------

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE][EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
At any time after the Execution Date, the legend set forth above shall be
removed and the Company shall issue a certificate without such legend to the
holder of the Securities upon which it is stamped or, if available, issue to
such holder by electronic delivery at the applicable balance account at The
Depository Trust Company ("DTC"), if (i) such Securities are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer (other than pursuant to Rule 144), such holder provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act, or (iii) the
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A.  The Company shall be responsible for the fees of its transfer agent,
legal counsel (including, without limitation, with respect to any legal opinion
upon any sale pursuant to Rule 144) and all DTC fees associated with such
issuance.
(i) Validity; Enforcement.  This Agreement and the other Transaction Documents
to which such Buyer is a party have been duly and validly authorized, executed
and delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
(j) No Conflicts.  The execution, delivery and performance by such Buyer of this
Agreement and the other Transaction Documents to which such Buyer is a party and
the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment  or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.
5

--------------------------------------------------------------------------------

(k) No Bad Actor Disqualification Event.  Such Buyer represents, after
reasonable inquiry, that none of the "Bad Actor" disqualifying events described
in Rule 506(d)(l)(i) to (viii) under the Securities Act (a "Disqualification
Event") is applicable to such Buyer or any of its Rule 506(d) Related Parties
(if any), except a Disqualification Event as to which Rule 506(d)(2)(ii) or
(iii) or (d)(3) applies.  "Rule 506(d) Related Party" means a person or entity
that is a beneficial owner of such Buyer's securities for purposes of Rule
506(d).
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each of the Buyers that, as of the
Execution Date and as of the Closing Date:
(a) Organization and Qualification.  Each of the Company and its "Subsidiaries"
(which for purposes of this Agreement means any joint venture or any entity in
which the Company, directly or indirectly, owns  more than 10% of the capital
stock or holds an equivalent equity or similar interest) are entities duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted.   Each of the Company and its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect.  As used in this Agreement, "Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, individually or taken as a whole,
or on the transactions contemplated hereby or in the other Transaction Documents
or by the agreements and instruments to be entered into in connection herewith
or therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents. As used in this Agreement, any
adverse event that does not have a long-term effect on the Company is not a
Material Adverse Effect. For purposes of this subsection, "long-term effect"
means an effect lasting more than six (6) months.  The Company has no
Subsidiaries, except as set forth on Schedule 3(a).
6

--------------------------------------------------------------------------------

(b) Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations, the Warrants, the Registration
Rights Agreement, the Lock-Up Agreements (as defined in Section 7(x)), the
Leak-Out Agreements (as defined in Section 7(xii)) and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents") and to issue the Securities in accordance with the terms hereof and
thereof.  The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Preferred Shares and
Warrants and the reservation for issuance and the issuance of the Conversion
Shares issuable upon conversion of the Preferred Shares and the reservation for
issuance and issuance of Warrant Shares issuable upon exercise of the Warrants
have been duly authorized by the Company's Board of Directors and (other than
the filing with the SEC of one or more Registration Statements (as defined in
the Registration Rights Agreement) in accordance with the requirements of the
Registration Rights Agreement and any other filings as may be required by any
state securities agencies) no further filing, consent, or authorization is
required by the Company, its board of directors or its stockholders.  This
Agreement and the other Transaction Documents of even date herewith have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.  The Certificate of Designations in the form attached hereto as
Exhibit A has been filed with the Secretary of State of the State of Nevada and
is in full force and effect, enforceable against the Company in accordance with
its terms and has not have been amended.  This Section 3(b) is limited by the
fact that upon the closing of the Merger, as defined, the Company shall lack the
authorized capital to permit issuance of the Preferred Shares and the Warrant
Shares.
(c) Issuance of Securities.  The issuance of the Preferred Shares and the
Warrants have been duly authorized and upon issuance in accordance with the
terms of the Transaction Documents shall be validly issued and free from all
taxes, liens and charges with respect to the issue thereof, and the Preferred
Shares shall be entitled to the rights and preferences set forth in the
Certificate of Designations.  As of the Closing, the Company shall have reserved
from its duly authorized capital stock not less than the sum of 300% of the
maximum number of shares of Common Stock issuable (i)  upon conversion of the
maximum number of Preferred Shares (assuming for purposes hereof, that the
Preferred Shares are convertible at the Conversion Price (as defined in the
Certificate of Designations) and without taking into account any limitations on
the conversion of the Preferred Shares set forth in the Certificate of
Designations) and (ii) upon exercise of the Warrants (without taking into
account any limitations on the exercise of the Warrants set forth in the
Warrants), in each case, determined as if issued as of the trading day
immediately preceding the applicable date of determination.  Upon issuance or
conversion in accordance with the Certificate of Designations or the exercise of
the Warrants and payment of the exercise price under the Warrants (including by
Cashless Exercise) thereunder, the Conversion Shares and the Warrant Shares,
respectively, will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.  Assuming the accuracy of each of the representations
and warranties set forth in Section 2 of this Agreement, the offer and issuance
by the Company of the Securities is exempt from registration under the 1933
Act.  This Section 3(c) is subject to the same limitation described in the last
sentence of Section 3(b).
7

--------------------------------------------------------------------------------

(d) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares and the Warrants, and reservation for issuance and issuance
of the Conversion Shares and the Warrant Shares) will not (i) result in a
violation of any articles of incorporation, any certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its Subsidiaries
or the bylaws of the Company or any of its Subsidiaries or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state laws and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.
(e) Consents.  Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any government, court, regulatory, self-regulatory,
administrative agency or commission or other governmental agency, authority or
instrumentality, domestic or foreign, of competent jurisdiction (a "Governmental
Authority") or any other Person in order for it to execute, deliver or perform
any of its obligations under or contemplated by the Transaction Documents, in
each case in accordance with the terms hereof or thereof, except for (i) the
filing with the SEC of one or more registration statements in accordance with
the requirements of the Registration Rights Agreement, (ii) the filing of the
Certificate of Designations with the Secretary of State of the State of Nevada,
(iii) the filing of a Form D pursuant to Regulation D promulgated by the SEC
under the 1933 Act and (iv) the filings required by applicable state "blue sky"
securities laws, rules and regulations.  The Company and its Subsidiaries are
unaware of any facts or circumstances that might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.
(f) Acknowledgment Regarding Buyer's Purchase of Securities.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, or (ii) an "affiliate"
(as defined in Rule 144) of the Company or any of its Subsidiaries.  The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer's purchase of
the Securities.  The Company further represents to each Buyer that the Company's
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.
8

--------------------------------------------------------------------------------

(g) No General Solicitation; Placement Agent.  Neither the Company, nor any of
its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities.  Neither the Company nor any of its Subsidiaries has engaged any
placement agent or other agent in connection with the sale of the Securities. 
In the event that a broker-dealer or other agent or advisory is engaged by the
Company subsequent to the initial Closing, the Company shall be responsible for
the payment of any placement agent's fees, financial advisory fees, or brokers'
commissions (other than for persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby in
connection with the sale of the Securities. The Company shall pay, and hold each
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with any such claim.
(h) No Integrated Offering.  None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or caused this offering of the Securities to require approval of
stockholders of the Company for purposes of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated, but excluding stockholder consents required to
authorize and issue the Securities or waive any anti-dilution provisions in
connection therewith.  None of the Company, its Subsidiaries, their affiliates
and any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that would require registration of any of the
Securities under the 1933 Act or cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable stockholder
approval provisions.
(i) Dilutive Effect.  The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Preferred Shares will
increase in certain circumstances.  The Company further acknowledges that its
obligation to issue Conversion Shares upon conversion of the Preferred Shares in
accordance with this Agreement and the Certificate of Designations, and its
obligation to issue the Warrant Shares upon exercise of the Warrants in
accordance with this Agreement and the Warrants, is, in each case, not limited
by the dilutive effect that such issuance may have on the ownership interests of
other stockholders of the Company.
(j) Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation, (as defined in
Section 3(r)) any certificates of designations or the laws of the jurisdiction
of its formation or incorporation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company's issuance of the Securities and any Buyer's
ownership of the Securities.  The Company and its board of directors have taken
all necessary actions, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.
9

--------------------------------------------------------------------------------

(k) Material Liabilities; Financial Statements.  Except as set forth on Schedule
3(k), the Company has no liabilities or obligations, absolute or contingent
(individually or in the aggregate), except (i) liabilities and obligations
incurred after December 31, 2015 in the ordinary course of business that are not
material and (ii) obligations under contracts made in the ordinary course of
business that would not be required to be reflected in financial statements
prepared in accordance with generally accepted accounting principles as applied
in the United States, consistently applied for the periods covered thereby
("GAAP").  The financial statements of the Company delivered to the Buyers on or
prior to the Execution Date are a correct and complete copy of the audited
financial statements (including, in each case, any related notes thereto) of the
Company and its Subsidiaries, on a consolidated basis, for the fiscal years
ended December 31, 2015 and 2014, which have been filed with the SEC (the
"Financial Statements"), and such statements fairly present in all material
respects the financial position of the Company and its Subsidiaries, on a
consolidated basis, at the respective dates thereof and the results of its
operations and cash flows for the periods indicated.  The Financial Statements
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except as disclosed on Schedule 3(k).
(l) Absence of Certain Changes.  Since December 31, 2015, except as disclosed
the Company's Annual Report on Form 10-K filed with the SEC on April 4, 2016 or
Form 10-Qs for the quarters ended March 31, 2016 and 2015 and June 30, 2016 and
2015, there has been no material adverse change and no material adverse
development in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries. Without limiting the generality of the foregoing, neither the
Company nor any of its Subsidiaries has:
(i) declared, set aside or paid any dividend or other distribution with respect
to any shares of capital stock of the Company or any of its Subsidiaries or any
direct or indirect redemption, purchase or other acquisition of any such shares;
(ii) sold, assigned, pledged, encumbered, transferred or other disposed of any
tangible asset of the Company or any of its Subsidiaries (other than sales or
the licensing of its products to customers in the ordinary course of business
consistent with past practice), or sold, assigned, pledged, encumbered,
transferred or other disposed of any Intellectual Property (other than licensing
of products of the Company or its Subsidiaries in the ordinary course of
business and on a non-exclusive basis);
(iii) entered into any licensing or other agreement with regard to the
acquisition or disposition of any Intellectual Property (as hereinafter defined)
other than licenses in the ordinary course of business consistent with past
practice or any amendment or consent with respect to any licensing agreement
filed or required to be filed with respect to any Governmental Authority;
(iv) capital expenditures, individually or in the aggregate, in excess of
$100,000;
10

--------------------------------------------------------------------------------

(v) any obligation or liability (whether absolute, accrued, contingent or
otherwise, and whether due or to become due) incurred by the Company or any of
its Subsidiaries, in excess of $100,000 individually, other than obligations
under customer contracts, current obligations and liabilities, in each case
incurred in the ordinary course of business and consistent with past practice;
(vi) any Lien on any property of the Company or any of its Subsidiaries except
for Permitted Liens and Liens in existence on the date of this Agreement that
are described on Schedules 3(m) or 3(s);
(vii) any payment, discharge, satisfaction or settlement of any suit, action,
claim, arbitration, proceeding or obligation of the Company or any of its
Subsidiaries, except in the ordinary course of business and consistent with past
practice;
(viii) any split, combination or reclassification of any equity securities;
(ix) any material loss, destruction or damage to any property of the Company or
any Subsidiary, whether or not insured;
(x) any acceleration or prepayment of any Indebtedness (as defined below) for
borrowed money or the refunding of any such Indebtedness;
(xi) any labor trouble involving the Company or any Subsidiary or any material
change in their personnel or the terms and conditions of employment;
(xii) any waiver of any valuable right, whether by contract or otherwise;
(xiii) except as disclosed in Schedule 3(q), any loan or extension of credit to
any officer or employee of the Company;
(xiv) any change in the independent public accountants of the Company or its
Subsidiaries or any material change in the accounting methods or accounting
practices followed by the Company or its Subsidiaries, as applicable, or any
material change in depreciation or amortization policies or rates;
(xv) any resignation or termination of any officer, key employee or group of
employees of the Company or any of its Subsidiaries;
(xvi) any change in any compensation arrangement or agreement with any employee,
officer, director or stockholder that would result in the aggregate compensation
to such Person in such year to exceed $100,000;
(xvii) any material increase in the compensation of employees of the Company or
its Subsidiaries (including any increase pursuant to any written bonus, pension,
profit sharing or other benefit or compensation plan, policy or arrangement or
commitment), or any increase in any such compensation or bonus payable to any
officer, stockholder, director, consultant or agent of the Company or any of its
Subsidiaries having an annual salary or remuneration in excess of $100,000;
11

--------------------------------------------------------------------------------

(xviii) any revaluation of any of their respective assets, including, without
limitation, writing down the value of capitalized inventory or writing off notes
or accounts receivable or any sale of assets other than in the ordinary course
of business;
(xix) any acquisition or disposition of any material assets (or any contract or
arrangement therefor), or any other material transaction by the Company or any
Subsidiary otherwise than for fair value in the ordinary course of business;
(xx) written-down the value of any asset of the Company or its Subsidiaries or
written-off as uncollectible of any accounts or notes receivable or any portion
thereof except in the ordinary course of business and in a magnitude consistent
with historical practice;
(xxi) cancelled any debts or claims or any material amendment, termination or
waiver of any rights of the Company or its Subsidiaries; or
(xxii) any agreement, whether in writing or otherwise, to take any of the
actions specified in the foregoing items (i) through (xxii).
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so.  The Company and its Subsidiaries, individually and on
a consolidated basis, are not as of the Execution Date, and after giving effect
to the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below).  For purposes of this Section 3(l), "Insolvent"
means, with respect to any Person (i) the present fair saleable value of such
Person's assets is less than the amount required to pay such Person's total
Indebtedness, (ii) such Person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) such Person intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
(m) No Undisclosed Events, Liabilities, Developments or Circumstances.  Except
as set forth in Schedule 3(m) hereto, the Company and its Subsidiaries have no
liabilities or obligations of any nature (whether accrued, absolute, contingent,
unasserted or otherwise and whether due or to become due) other than those
liabilities or obligations that are disclosed in the Financial Statements or
which do not exceed, individually in excess of $30,000 and in the aggregate in
excess of $100,000.  The reserves, if any, established by the Company or the
lack of reserves, if applicable, are reasonable based upon facts and
circumstances known by the Company on the Execution Date and there are no loss
contingencies that are required to be accrued by the Statement of Financial
Accounting Standard No. 5 of the Financial Accounting Standards Board which are
not provided for in the Financial Statements.
12

--------------------------------------------------------------------------------

(n) Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, the Certificate of Designations, any other certificate of
designation, preferences or rights of any other outstanding series of preferred
stock of the Company or the Bylaws (as defined in Section 3(r)) or their
organizational charter or articles of incorporation or bylaws, respectively.
Neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation (each a "Legal
Requirement") applicable to the Company or any of its Subsidiaries, and neither
the Company nor any of its Subsidiaries will conduct its business in violation
of any of the foregoing, except for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.  There is no agreement, commitment, judgment, injunction, order or
decree binding upon the Company or any of its Subsidiaries or to which the
Company or any of its Subsidiaries is a party which has or could reasonably be
expected to have the effect of prohibiting or materially impairing any business
practice of the Company or any of its Subsidiaries, any acquisition of property
by the Company or any of its Subsidiaries or the conduct of business by the
Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and could not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.
(o) Foreign Corrupt Practices.  Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
(p) Management.  During the past five year period, no current or former officer
or director or, to the knowledge of the Company, stockholder of the Company or
any of its Subsidiaries has been the subject of:
(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or has a receiver, fiscal agent or similar officer been appointed by a court for
such Person, or any partnership in which such person was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which such person was an executive officer at or within two years
before the time of such filing;
(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);
13

--------------------------------------------------------------------------------

(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:
(1) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;
(2) Engaging in any type of business practice; or
(3) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;
(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;
(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or
(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.
(q) Transactions With Affiliates.  Except as set forth on Schedule 3(q), no
current employee, director, officer or, to the knowledge of the Company, any
former employee, director or officer, any stockholder of the Company or its
Subsidiaries, affiliate of any thereof who occupied such role during the past 12
months, or any relative with a relationship no more remote than first cousin of
any of the foregoing, is presently, or has ever been in the last 12 months, (i)
a party to any transaction with the Company or its Subsidiaries (including any
contract, agreement or other arrangement providing for the furnishing of
services by, or rental of real or personal property from, or otherwise requiring
payments to, any such director, officer or stockholder or such associate or
affiliate or relative) or (ii) the direct or indirect owner of an interest in
any corporation, firm, association or business organization which is a
competitor, supplier or customer of the Company or its Subsidiaries (except for
a passive investment (direct or indirect) in less than 5% of the common stock of
a company whose securities are publicly traded on or quoted), nor does any such
Person receive income from any source other than the Company or its Subsidiaries
which relates to the business of the Company or its Subsidiaries or should
properly accrue to the Company or its Subsidiaries.  Except as set forth on
Schedule 3(q), no employee, officer, stockholder or director of the Company or
any of its Subsidiaries or member of his or her immediate family is indebted to
the Company or its Subsidiaries, as the case may be, nor is the Company or any
of its Subsidiaries indebted (or committed to make loans or extend or guarantee
credit) to any of them, other than (i) for payment of salary for services
rendered, (ii) reimbursement for reasonable expenses incurred on behalf of the
Company, and (iii) for other standard employee benefits made generally available
to all employees or executives (including stock option agreements outstanding
under any stock option plan approved by the board of directors of the Company).
14

--------------------------------------------------------------------------------

(r) Equity Capitalization.  As of the Execution Date, the authorized capital
stock of the Company consists of (i) 500,000,000 shares of Common Stock, of
which as of the Execution Date, 26,087,964 are issued and outstanding,
33,000,000 are reserved for issuance pursuant to the Company's stock option and
purchase plans and (ii) 10,000,000 shares of preferred stock, $0.01 par value
per share and, as of the Execution Date, 21,000 of which are designated Series
A-1 Convertible Preferred Stock,  of which 20,370.691 shares are issued and
outstanding, 134,000 of which are designated Series A Convertible Preferred
Stock, none of which are issued and outstanding, and 900 of which are designated
Series C Preferred Stock ("Series C"), 865 of which are issued and outstanding. 
In addition, the Company has authorized the possible issuance of Financing
Warrants, as that term is defined in an Agreement and Plan of Merger by and
among the Company, ENTK Acquisition Corp. and Timefire LLC dated as of the date
of this Agreement (the "Merger Agreement").  All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable.  The capitalization of the Company immediately prior to the
Closing Date is set forth on Schedule 3(r)(A) attached hereto and the
capitalization of the Company immediately following the Closing Date is set
forth on Schedule 3(r)(B) attached hereto. Except as disclosed in Schedule
3(r)(C): (i) none of the Company's capital stock is subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Company; (ii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act
(except pursuant to the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company has not issued any stock appreciation rights
or "phantom stock" or any similar rights; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
Financial Statements in accordance with GAAP but not so disclosed in the
Financial Statements.  The Company has furnished to the Buyers true, correct and
complete copies of the Company's Articles of Incorporation, as amended and as in
effect on the date hereof (the "Articles of Incorporation"), and the Company's
Bylaws, as amended and as in effect on the date hereof (the "Bylaws"), and the
terms of all securities convertible into, or exercisable or exchangeable for,
shares of Common Stock and the material rights of the holders thereof in respect
thereto.
15

--------------------------------------------------------------------------------

(s) Indebtedness and Other Contracts.  Except for Permitted Liens and as
disclosed on Schedule 3(s), neither the Company nor any of its Subsidiaries (i)
has any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company's officers, has or is expected to have a Material Adverse Effect. 
Schedule 3(s) provides a description of the material terms of any such
outstanding Indebtedness.  For purposes of this Agreement:  (x) "Indebtedness"
of any Person means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (including, without limitation, "capital
leases" in accordance with GAAP) (other than trade payables entered into in the
ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, deed of trust. lien,
pledge, charge, security interest, easement, covenant, right of way,
restriction, equity or encumbrance of any nature whatsoever in or upon any
property or assets (including accounts and contract rights) with respect to any
asset (a "Lien") owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (y) "Contingent Obligation" means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
16

--------------------------------------------------------------------------------

(t) Absence of Litigation.  There is no action, suit, arbitration or other
legal, administrative or other governmental investigation, inquiry or proceeding
(whether federal, state, local or foreign) pending or, to the best of the
Company's knowledge, threatened against or affecting the Company or any of its
Subsidiaries or any of their respective properties, assets, capital stock or
businesses or any of the Company's or any of its Subsidiaries' officers or
directors.  After reasonable inquiry of its employees, the Company is not aware
of any fact which might result in or form the basis for any such action, suit,
arbitration, investigation, inquiry or other proceeding.  Neither the Company
nor any of its Subsidiaries is subject to any order, writ, judgment, injunction,
decree, determination or award of any Governmental Authority.
(u) Employee Matters; Benefit Plans.
(i) The employment of each officer and employee of the Company is terminable at
the will of the Company, except as disclosed on Schedule 3(u).  The Company and
its Subsidiaries have complied in all material respects with all applicable laws
relating to wages, hours, equal opportunity, collective bargaining, workers'
compensation insurance and the payment of social security and other taxes.  The
Company is not aware that any officer, key employee or group of employees
intends to terminate his, her or their employment with the Company or its
Subsidiaries, as the case may be, nor does the Company have a present intention,
or know of a present intention of its Subsidiaries, to terminate the employment
of any officer, key employee or group of employees.  There are no pending or, to
the knowledge of the Company, threatened employment discrimination charges or
complaints against or involving the Company or its Subsidiaries before any
federal, state, or local board, department, commission or agency, or unfair
labor practice charges or complaints, disputes or grievances affecting the
Company or its Subsidiaries.
(ii) Since the Company's inception, to the knowledge of the Company neither the
Company nor its Subsidiaries has experienced any labor disputes, union
organization attempts or work stoppage due to labor disagreements.  There are no
unfair labor practice charges or complaints against the Company or its
Subsidiaries pending, or to the knowledge of the Company, threatened before the
National Labor Relations Board or any comparable state agency or authority. 
There are no written or oral contracts, commitments, agreements, understandings
or other arrangements with any labor organization, nor work rules or practices
agreed to with any labor organization or employee association, applicable to
employees of the Company or any of its Subsidiaries, nor is the Company or its
Subsidiaries a party to, or bound by, any collective bargaining or similar
agreement; there is not, and since the Company's inception there has not been,
any representation of the employees of the Company or its Subsidiaries by any
labor organization and, to the knowledge of the Company, there are no union
organizing activities among the employees of the Company or its Subsidiaries,
and to the knowledge of the Company, no question concerning representation has
been raised or is threatened respecting the employees of the Company or its
Subsidiaries.
17

--------------------------------------------------------------------------------

(iii) Schedule 3(u)(iii) contains a true, correct and complete list of each
pension, retirement, savings, deferred compensation and profit-sharing plan and
each stock option, stock appreciation, stock purchase, performance share, bonus
or other incentive plan, severance plan, health, group insurance or other
welfare plan, or other similar plan (whether written or otherwise) and any
"employee benefit plan" within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), under which the
Company has any current or future obligation or liability (including any
potential, contingent or secondary liability under Title IV of ERISA) or under
which any employee or former employee (or beneficiary of any employee or former
employee) of the Company has or may have any current or future right to benefits
(the term "plan" shall include any contract, agreement (including an employment
or independent contractor agreement), policy or understanding, each such plan
being hereinafter referred to in this Agreement individually as a "Benefit
Plan").  The Company has delivered to each Buyer true, correct and complete
copies of (i) each material Benefit Plan, including any amendments thereto, (ii)
the summary plan description, if any, for each Benefit Plan, including any
summaries of material modifications made since the most recent summary plan
description, (iii) the latest annual report which has been filed with the
Internal Revenue Service (the "IRS") for each Benefit Plan required to file an
annual report, and (iv) the most recent IRS determination letter for each
Benefit Plan that is a pension plan (as defined in ERISA) intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the "Code").  Each Benefit Plan intended to be tax qualified under Sections
401(a) and 501(a) of the Code is and has been determined by the IRS to be tax
qualified under Sections 401(a) and 501(a) of the Code and, since such
determination, no amendment to or failure to amend any such Benefit Plan and no
other event or circumstance has occurred that could reasonably be expected to
adversely affect its tax qualified status.
(iv) There are no actions, claims, audits, lawsuits or arbitrations pending, or,
to the knowledge of the Company, threatened, with respect to any Benefit Plan or
the assets of any Benefit Plan.  Each Benefit Plan has been administered in all
material respects in accordance with its terms and with all applicable Legal
Requirements (including, without limitation, the Code and ERISA).
(v) The consummation of the transactions contemplated by this Agreement will not
(1) entitle any employee or independent contractor of the Company or its
Subsidiaries to severance pay or termination benefits, (2) accelerate the time
of payment or vesting, or increase the amount of compensation due to any current
or former employee or independent contractor of the Company or its Subsidiaries,
(3) obligate the Company or any of its affiliates to pay or otherwise be liable
for any compensation, vacation days, pension contribution or other benefits to
any current or former employee, consultant, agent or independent contractor of
the Company or its Subsidiaries for periods before the Closing Date, (4) require
assets to be set aside or other forms of security to be provided with respect to
any liability under a Benefit Plan, or (5) result in any "parachute payment"
(within the meaning of Section 280G of the Code) under any Benefit Plan.
(vi) No Benefit Plan is subject to the provisions of Section 412 of the Code or
Part 3 of Subtitle B of Title I of ERISA.  No Benefit Plan is subject to Title
IV of ERISA and no Benefit Plan is a "multiemployer plan" (within the meaning of
Section 3(37) of ERISA).  Since inception, neither the Company, its
Subsidiaries, nor any business or entity treated as a single employer with the
Company or its Subsidiaries for purposes of Title IV of ERISA contributed to or
was obliged to contribute to a pension plan that was at any time subject to
Title IV of ERISA.
18

--------------------------------------------------------------------------------

(vii) No Benefit Plan has provided, been required to provide, provides or is
required to provide, at any time in the past, present, or future, health,
medical, dental, accident, disability, death or survivor benefits to or in
respect of any Person beyond one year following termination of employment,
except to the extent required under any state insurance law or under Part 6 of
Subtitle B of Title I of ERISA and under Section 4980B of the Code.  No Benefit
Plan covers any individual that is not an employee or advisor of the Company or
its Subsidiaries, other than spouses and dependents of employees under health
and child care policies listed in Schedule 3(u)(vii), true and complete copies
of which have been made available to each Buyer.
Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, each officer of the Company is currently devoting all
of such officer's business time to the conduct of the business of the Company. 
Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, the Company is not aware of any officer or key employee
of the Company or any of its Subsidiaries planning to work less than full time
at the Company or its Subsidiaries in the future.
(v) Assets; Title.
(i) Each of the Company and its Subsidiaries has good and valid title to, or a
valid leasehold interest in, as applicable, all of its properties and assets,
free and clear of all Liens except (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen's liens, mechanics' liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, and (iv) such as have been disposed of in
the ordinary course of business (collectively, "Permitted Liens").  All tangible
personal property owned by the Company and its Subsidiaries has been maintained
in good operating condition and repair, except (x) for ordinary wear and tear,
and (y) where such failure would not have a Material Adverse Effect.  All assets
leased by the Company or any of its Subsidiaries are in the condition required
by the terms of the lease applicable thereto during the term of such lease and
upon the expiration thereof.  The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects.  Any real property and facilities held under lease by
the Company or any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.
19

--------------------------------------------------------------------------------

(ii) Schedule 3(v)(ii) sets forth a complete list of all real property and
interests in real property, leased by the Company as of the Execution Date.  The
Company has good and valid leasehold interest in all real property and interests
in real property shown on Schedule 3(v)(ii) to be leased by it free and clear of
all Liens except for Permitted Liens or where such Liens would not have a
Material Adverse Effect.  Except as set forth on Schedule 3(v)(ii), there exists
no default, or any event which upon notice or the passage of time, or both,
would give rise to any default, in the performance of the Company or by any
lessor under any such lease, nor, to the knowledge of the Company, is the
landlord of any such lease in default except where any such default would not
have a Material Adverse Effect.
(w) Intellectual Property.
(i) Except as set forth on Schedule 3(w)(i), the Company and its Subsidiaries
own all right, title and interest in and to, or have a valid and enforceable
license to use all the Intellectual Property used by them in connection with the
their respective businesses, which represents all intellectual property rights
necessary to the conduct of the their business as now conducted.  The Company
and its Subsidiaries are in compliance with all contractual obligations relating
to the protection of such of the Intellectual Property as they use pursuant to
license or other agreement.  The conduct of the business of the Company and its
Subsidiaries as currently conducted or contemplated does not conflict with or
infringe any proprietary right or Intellectual Property of any third party,
including, without limitation, the transmission, reproduction, use, display or
modification of any content or material (including framing, and linking web site
content) on a web site, bulletin board or other like medium hosted by or on
behalf of the Company or any of its Subsidiaries, except for such infringements
and conflicts which could not reasonably be expected to have a Material Adverse
Effect.  There is no claim, suit, action or proceeding pending or, to the
knowledge of the Company, threatened against the Company or any Subsidiary:  (i)
alleging any such conflict or infringement with any third party's proprietary
rights; or (ii) challenging the Company's or any Subsidiary's ownership or use
of, or the validity or enforceability of any Intellectual Property.
(ii) Schedule 3(w)(ii) sets forth a complete and current list of registered
trademarks or copyrights, issued patents,  applications thereof, or other forms
of registration anywhere in the world that is owned by the Company or a
Subsidiary ("Listed Intellectual Property") and the owner of record, date of
application or issuance and relevant jurisdiction as to each.  All Listed
Intellectual Property is owned by the Company or a Subsidiary, free and clear of
security interests, liens, encumbrances or claims of any nature.  All Listed
Intellectual Property is valid, subsisting, unexpired, in proper form and
enforceable and all renewal fees and other maintenance fees that have fallen due
on or prior to the Execution Date have been paid.  No Listed Intellectual
Property is the subject of any proceeding before any governmental, registration
or other authority in any jurisdiction, including any office action or other
form of preliminary or final refusal of registration, except as noted on
Schedule 3(w)(ii).  The consummation of the transactions contemplated hereby
will not alter or impair any Intellectual Property that is owned or licensed by
the Company or a Subsidiary.
20

--------------------------------------------------------------------------------

(iii) Schedule 3(w)(iii) sets forth a complete list of all agreements relating
to Intellectual Property to which the Company or a Subsidiary is a party,
subject or bound (the "Intellectual Property Contracts") (other than agreements
involving (A) the license of the Company of standard, generally commercially
available "off-the-shelf" third party products that are not and will not to any
extent be part of any product, service or intellectual property offering of the
Company or (B) non-disclosure agreements) and a complete and current list of
registered trademarks or copyrights, issued patents,  applications thereof, or
other forms of registration anywhere in the world that are governed by the
Intellectual Property Contracts ("Licensed Intellectual Property") and the owner
of record, date of application or issuance and relevant jurisdiction as to
each.  Each Intellectual Property Contract:  (i) is valid and binding on the
Company or a Subsidiary, as the case may be, and, to the Company's knowledge,
the counterparties thereto, and is in full force and effect and (ii) upon
consummation of the transactions contemplated hereby shall continue in full
force and effect without penalty or other adverse consequence.  To the knowledge
of the Company, all Licensed Intellectual Property is owned by the owner of
record, free and clear of security interests, liens, encumbrances or claims of
any nature.  All Licensed Intellectual Property is valid, subsisting, unexpired,
in proper form and enforceable and all renewal fees and other maintenance fees
that have fallen due on or prior to the Execution Date have been paid.  No
Licensed Intellectual Property is the subject of any proceeding before any
governmental, registration or other authority in any jurisdiction, including any
office action or other form of preliminary or final refusal of registration.
(iv) The Company and its Subsidiaries are not under any obligation to pay
royalties or other payments in connection with any agreement, nor restricted
from assigning their rights respecting Intellectual Property nor will the
Company or any Subsidiary otherwise be, as a result of the execution and
delivery of this Agreement or the performance of the Company's obligations under
this Agreement, in breach of any agreement relating to the Intellectual
Property.
(v) No present or former employee, officer or director of the Company or any
Subsidiary, or agent or outside contractor of the Company or any Subsidiary,
holds any right, title or interest, directly or indirectly, in whole or in part,
in or to any Intellectual Property that is owned or licensed by the Company or
any Subsidiary.
(vi) To the Company's knowledge: (i) none of the Listed Intellectual Property
has been used, disclosed or appropriated to the detriment of the Company or any
Subsidiary for the benefit of any Person other than the Company; and (ii) no
employee, independent contractor or agent of the Company or any Subsidiary has
misappropriated any trade secrets or other confidential information of any other
Person in the course of the performance of his or her duties as an employee,
independent contractor or agent of the Company or any Subsidiary.
21

--------------------------------------------------------------------------------

(vii) Any programs, modifications, enhancements or other inventions,
improvements, discoveries, methods or works of authorship ("Works") that were
created by employees of the Company or any Subsidiary were made in the regular
course of such employees' employment or service relationships with the Company
or its Subsidiary using the Company's or the Subsidiary's facilities and
resources and, as such, constitute either works made for hire or all rights and
title to and in such Works have been fully assigned to the Company or a
Subsidiary.  Each such employee who has created Works or any employee who in the
regular course of his employment may create Works and all consultants have
signed an assignment or similar agreement with the Company or the Subsidiary
confirming the Company's or the Subsidiary's ownership or, in the alternate,
transferring and assigning to the Company or the Subsidiary all right, title and
interest in and to such programs, modifications, enhancements or other
inventions including copyright and other intellectual property rights therein.
(viii) For the purpose of this Section 3(w), "Intellectual Property" shall mean
all of the following:  (A) trademarks and service marks, trade dress, product
configurations, trade names and other indications of origin, applications or
registrations in any jurisdiction pertaining to the foregoing and all goodwill
associated therewith; (B) inventions, discoveries, improvements, ideas,
know-how, formula methodology, processes, technology, software (including
password unprotected interpretive code or source code, object code, development
documentation, programming tools, drawings, specifications and data) and
applications and patents in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part, renewals
or extensions; (C) trade secrets, including confidential information and the
right in any jurisdiction to limit the use or disclosure thereof; (D) copyrights
in writings, designs software, mask works or other works, applications or
registrations in any jurisdiction for the foregoing and all moral rights related
thereto; (E) database rights; (F) Internet Web sites, domain names and
applications and registrations pertaining thereto and all intellectual property
used in connection with or contained in all versions of the Company's Web sites;
(G) rights under all agreements relating to the foregoing; (H) books and records
pertaining to the foregoing; and (I) claims or causes of action arising out of
or related to past, present or future infringement or misappropriation of the
foregoing.
(x) Environmental Laws.  To its knowledge, the Company and its Subsidiaries (i)
are in compliance with any and all Environmental Laws (as hereinafter defined),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect.  The term "Environmental Laws"
means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, "Hazardous Materials") into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
(y) Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
22

--------------------------------------------------------------------------------

(z) Tax Status.
(i) Each of the Company and its Subsidiaries has filed or caused to be filed in
a timely manner (within any applicable extension periods) and in the appropriate
jurisdictions all material returns, reports, information statements and other
documentation (including any additional or supporting materials) filed or
maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment or collection of any and all federal,
state, local, foreign and other taxes, levies, fees, imposts, duties,
governmental fees and charges of whatever kind (including any interest,
penalties or additions to the tax imposed in connection therewith or with
respect thereto), including, without limitation, taxes imposed on, or measured
by, income, franchise, profits, gross income or gross receipts, and also
ad valorem, value added, sales, use, service, real or personal property, capital
stock, stock transfer, license, payroll, withholding, employment, social
security, workers' compensation, unemployment compensation, utility, severance,
production, excise, stamp, occupation, premium, windfall profits, environmental,
transfer and gains taxes and customs duties (each a "Tax") and shall include
amended returns required as a result of examination adjustments made by the IRS
or other Governmental Authority responsible for the imposition of any Tax
(collectively, the "Returns") and such Returns are true, correct and complete in
all material respects.
(ii) Each of the Company and its Subsidiaries has paid all material Taxes and
other assessments due from and payable by the Company and its Subsidiaries on or
prior to the date hereof on a timely basis except as to those set forth in
Schedule 3(z)(ii).  The charges, accruals, and reserves for Taxes with respect
to the Company and its Subsidiaries are adequate to cover Tax liabilities of the
Company and its Subsidiaries accruing throughout the Execution Date.  Except as
set forth in Schedule 3(z)(ii), each of the Company and its Subsidiaries has
complied in all material respects with all applicable Legal Requirements
relating to the payment and withholding of Taxes (including withholding and
reporting requirements under Sections 1441 through 1464, 3401 through 3406, and
6041 and 6049 of the Code and similar provisions under any other applicable
Legal Requirements) and, within the time and in the manner prescribed by law,
has withheld from wages, fees and other payments and paid over to the proper
governmental or regulatory authorities all amounts required.  Except as set
forth in Schedule 3(z)(ii), neither the Company nor any of its Subsidiaries has
received notice of assessment or proposed assessment of any Taxes claimed to be
owed by it or any other Person on its behalf.  Except as set forth in Schedule
3(z)(ii), no Returns filed by or on behalf of the Company or any of its
Subsidiaries with respect to Taxes are currently being audited or examined. 
Except as set forth in Schedule 3(z)(ii), neither the Company nor any of its
Subsidiaries has received notice of any such audit or examination.  Except as
set forth in Schedule 3(z)(ii), no issue has been raised by any taxing authority
with respect to the Company or any of its Subsidiaries in any audit or
examination which, by application of similar principles, could reasonably be
expected to result in a proposed material adjustment to the liability for Taxes
for any period not so examined.
(iii) No known Liens have been filed and no claims are being asserted by or
against the Company or any of its Subsidiaries with respect to any Taxes (other
than Liens for Taxes not yet due and payable).  Neither the Company nor any of
its Subsidiaries has elected pursuant to the Code to be treated as an S
corporation or any comparable provision of local, state or foreign law, or has
made any other elections pursuant to the Code (other than elections that relate
solely to entity classification, methods of accounting, depreciation, or
amortization) that would have a material effect on the business, properties,
prospects, or financial condition of the Company and its Subsidiaries,
individually or in the aggregate.
23

--------------------------------------------------------------------------------

(iv) No claim has ever been made, or, to the knowledge of the Company, is
threatened or pending, by any authority in a jurisdiction where the Company or
any of its Subsidiaries, respectively, does not file Returns that the Company or
any of its Subsidiaries is or may be subject to taxation by that jurisdiction,
and neither the Company nor any of its Subsidiaries has received any notice or
request for information from any such authority.  Neither the Company nor any of
its Subsidiaries has been a member of an affiliated group (as defined in Section
1504(a) of the Code) or filed or been included in a combined, consolidated or
unitary income tax return other than the affiliated group of which the Company
is currently the common parent.  Neither the Company nor any of its Subsidiaries
is required to include in income any adjustment pursuant to Section 481(a) of
the Code by reason of a voluntary change in accounting methods initiated by the
Company or any of its Subsidiaries, and no Governmental Authority has proposed
an adjustment or change in accounting method.  All transactions or methods of
accounting that could give rise to a substantial understatement of federal
income tax as described in Section 6662(d)(2)(B)(i) of the Code have been
adequately disclosed on the Company's and its Subsidiaries' federal income tax
returns in accordance with Section 6662(d)(2)(B) of the Code.  Neither the
Company nor any of its Subsidiaries is a party to any Tax sharing or Tax
indemnity agreement or any other agreement of a similar nature that remains in
effect.  Neither the Company nor any of its Subsidiaries has consented to any
waiver of the statute of limitations for the assessment of any Taxes or has
requested any extension of time for the payment of any Taxes.  Neither the
Company nor any of its Subsidiaries has ever held a material beneficial interest
in any other Person, other than those listed in Schedule 3(z)(iv).  Neither the
Company nor any of its Subsidiaries is obligated to make, nor as a result of any
event connected with the transactions contemplated by this Agreement will become
obligated to make, any payment that would not be deductible under Section 280G
of the Code.  Neither the Company nor any Subsidiary of the Company is a
"passive foreign investment company" within the meaning of Section 1296 of the
Code (a "PFIC"), and the Company does not anticipate that the Company or any
additional foreign Subsidiary will become a PFIC in the foreseeable future.
(aa) Internal Accounting and Disclosure Controls.  The Company and each of its
Subsidiaries maintain a system of internal accounting controls appropriate for
its size.  However, the Company's internal controls and disclosure controls are
not effective as disclosed in the Company's Annual Report on Form 10-K filed
with the SEC on April 4, 2016.
(bb) Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is not disclosed by the Company in its Financial
Statements or that otherwise would be reasonably likely to have a Material
Adverse Effect.
(cc) Investment Company Status.  The Company is not, and upon consummation of
the sale of the Securities will not be, an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.
24

--------------------------------------------------------------------------------

(dd) Illegal or Unauthorized Payments; Political Contributions  Neither the
Company or any of its Subsidiaries nor, to the best of the Company's knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.
(ee) Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
(ff) Books and Records.  To the Company's knowledge, the books of account,
ledgers, order books, records and documents of the Company and its Subsidiaries
accurately and completely reflect all information relating to the respective
businesses of the Company and its Subsidiaries, the nature, acquisition,
maintenance, location and collection of each of their respective assets, and the
nature of all transactions giving rise to material obligations or accounts
receivable of the Company or its Subsidiaries, as the case may be, except where
the failure to so reflect such information would not have a Material Adverse
Effect.  To the Company's knowledge, the minute books of the Company and its
Subsidiaries contain accurate records of all meetings and accurately reflect all
other actions taken by the stockholders, boards of directors and all committees
of the boards of directors, and other governing Persons of the Company and its
Subsidiaries, respectively.
(gg) Money Laundering.  The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA PATRIOT ACT of 2001 (the "PATRIOT
Act") and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control ("OFAC"), including, but not limited, to (i) Executive Order 13224 of
September 23, 2001 entitled, "Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism" (66 Fed. Reg.
49079 (2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter
V (collectively, the "Anti-Money Laundering/OFAC Laws").
(hh) Acknowledgement Regarding Buyers' Trading Activity.  It is understood and
acknowledged by the Company (a) (i) that except as set forth in Section 4(r),
none of the Buyers have been asked by the Company or its Subsidiaries to agree,
nor has any Buyer agreed with the Company or its Subsidiaries, to desist from
purchasing or selling, long and/or short, securities of the Company, or
"derivative" securities based on securities issued by the Company or to hold the
Securities for any specified term; and (ii) that each Buyer shall not be deemed
to have any affiliation with or control over any arm's length counter party in
any "derivative" transaction.  The Company further understands and acknowledges
that one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Conversion Shares
and/or the Warrant Shares are being determined and (b) such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders'
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted.  The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
any of the Transaction Documents.
25

--------------------------------------------------------------------------------

(ii) U.S. Real Property Holding Corporation.  The Company is not, has never
been, and so long as any Securities remain outstanding, shall not become, a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
any Buyer's request.
(jj) Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the "BHCA") and
to regulation by the Board of Governors of the Federal Reserve System (the
"Federal Reserve").  Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
(kk) Shell Company Status. The Company is not an issuer identified in Rule
144(i)(1) of the 1933 Act.
(ll)  No Disqualification Events.  With respect to Securities to be offered and
sold hereunder in reliance on Rule 506 under the 1933 Act ("Regulation D
Securities"), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an "Issuer Covered Person" and, together, "Issuer Covered Persons") is subject
to any Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.  The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder.
(mm) Other Covered Persons. The Company is not aware of any Person (other than
any Issuer Covered Person) that has been or will be paid (directly or
indirectly) remuneration for solicitation of Buyers or potential purchasers in
connection with the sale of any Regulation D Securities.
(nn) Disclosure.  The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company.  No statement made by the Company in this Agreement,
any other Transaction Document or the Exhibits and Schedules attached hereto or
in any certificate or schedule furnished or to be furnished by or on behalf of
the Company to the Investors or any of their representatives in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading.  The due diligence materials
previously provided by or on behalf of the Company to each Buyer (the "Due
Diligence Materials"), have been prepared in a good faith effort by the Company
to describe the Company's present and proposed products, and projected growth
and the Company and do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein not
misleading, except that with respect to assumptions, projections and expressions
of opinion or predictions contained in the Due Diligence Materials, the Company
represents only that such assumptions, projections, expressions of opinion and
predictions were made in good faith and that the Company believes there is a
reasonable basis therefor.  The Due Diligence Materials contain all material
agreements of the Company and its Subsidiaries and no material agreements of the
Company or its Subsidiaries exist other than those provided in the Due Diligence
Materials.  The Company acknowledges and agrees that no Buyer participated in
the preparation of, or has any responsibility for, the content of any Due
Diligence Materials.
26

--------------------------------------------------------------------------------

4. COVENANTS.
(a) Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the covenants below and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.
(b) Use of Proceeds.  The Company will use the proceeds from the sale of the
Securities to fund the Company's working capital immediately after the
consummation of the Company's contemplated merger (the "Merger") with Timefire
LLC (the "Target"), and to fund the post-closing escrow described in this
Section 4(b).  The Company shall not use such proceeds, at any time, to repay
indebtedness, to lend money, to give credit, or to advance funds to any of its,
or the Target's, officers, directors, employees, or affiliates. The Company
shall maintain a post-closing escrow account with the Escrow Agent (the "Public
Relations Escrow"), which shall initially include fifteen percent (15%) of the
Purchase Price, and all amounts held in the Public Relations Escrow shall solely
be used by the Company for public relations expenses and related activities,
provided, that, up to 20% may be used for legal fees.  During the period
commencing on the date hereof through the twenty-four (24) month anniversary of
the Closing Date, the Company shall cause fifteen percent (15%) of the gross
proceeds of any offering of securities of the Company or any cash exercise of
any Common Stock Equivalents, including, without limitation, the Subsequent
Capital Raise and any cash proceeds from any exercise of the Warrants, to be
deposited into the Public Relations Escrow and solely be used by the Company as
provided in this Section 4(b).
(c) Reporting Status.  Until the date on which a Buyer or any transferee or
assignee thereof to whom a Buyer assigns its rights as a holder of Securities
under this Agreement and/or the Certificate of Designations (each an "Investor",
and collectively, the "Investors") shall have sold all of the Conversion Shares
and none of the Preferred Shares is outstanding (the "Reporting Period"), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the Securities Exchange Act of 1934, as amended (the "1934 Act"), and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination, and the Company
shall take all actions necessary to permit it to, and thereafter to maintain its
eligibility to, register the Conversion Shares for resale by the Buyers on Form
S-1.
27

--------------------------------------------------------------------------------

(d) Financial Information.  As long as any Securities remain outstanding, the
Company agrees to send the following to each Investor during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K
and Quarterly Reports on Form 10-Q, any Current Reports on Form 8‑K (or any
analogous reports under the 1934 Act) and any registration statements (other
than on Form S‑8) or amendments filed pursuant to the 1933 Act, (ii) on the same
day as the release thereof, e-mailed copies of all press releases issued by the
Company or any of its Subsidiaries, and (iii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.  As used herein, "Business Day" means any day other than Saturday,
Sunday or other day on which commercial banks in the City of New York are
authorized or required by law to remain closed.
(e) Listing.  The Company shall promptly secure the listing or quotation of the
Conversion Shares and Warrant Shares upon each national securities exchange and
automated quotation system including the OTCQB, if any, upon which the Common
Stock is then listed (subject to official notice of issuance) (such primary
exchange or quotation system, the "Principal Market") (the date such listing
initially occurs, the "Listing Date") and shall maintain, in accordance with
this Agreement, the listing or quotation of all additional Conversion Shares and
Warrant Shares from time to time issued under the terms of the Transaction
Documents.  The Company shall maintain the listing or quotation of the
Conversion Shares on the Principal Market, and neither the Company nor any of
its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market.  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(e).
(f) Fees.  Subject to Section 8 below, at the Closing, the Company shall
reimburse _________ or its designee(s) for all costs and expenses incurred in
connection with the transactions contemplated by the Transaction Documents
(including all legal fees and disbursements in connection therewith,
documentation and implementation of the transactions contemplated by the
Transaction Documents and due diligence in connection therewith), which amount
may be withheld by such Buyer from its Purchase Price at the Closing to the
extent not previously reimbursed by the Company.  Notwithstanding the foregoing,
in no event will the costs and expenses of  reimbursed by the Company pursuant
to this Section 4(f) exceed $40,000.00 with respect to the Closing without the
prior approval of the Company. Subject to Section 8 below, at the Closing, the
Company shall also reimburse _________ or its designee(s) for all costs and
expenses incurred in connection with the transactions contemplated by the
Transaction Documents (including all legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
the Transaction Documents and due diligence in connection therewith), which
amount may be withheld by such Buyer from its Purchase Price at the Closing to
the extent not previously reimbursed by the Company.  Notwithstanding the
foregoing, in no event will the costs and expenses of _________ reimbursed by
the Company pursuant to this Section 4(f) exceed $20,000.00 with respect to the
Closing without the prior approval of the Company. The Company shall be
responsible for the payment of any placement agent's fees, financial advisory
fees, or broker's commissions relating to or arising out of the transactions
contemplated hereby but only to the extent that the Company has agreed with any
such party to pay such fees.  The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney's fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.  Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.
28

--------------------------------------------------------------------------------

(g) Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(g) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(g) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee.  The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.
(h) Disclosure of Transactions and Other Material Information.  The Company
shall, on or before 9:30 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, issue a press release (the "Press Release")
reasonably acceptable to the Buyers disclosing all the material terms of the
transactions contemplated by the Transaction Documents.  On or before 9:30 a.m.,
New York time, on the first (1st) Business Day after the date of this Agreement,
the Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching all the material Transaction Documents
(including, without limitation, this Agreement (and all schedules to this
Agreement) and the forms of all exhibits to this Agreement) (including all
attachments, the "8-K Filing").  From and after the filing of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
provided to any of the Buyers by the Company or any of its Subsidiaries or any
of their respective officers, directors, employees or agents in connection with
the transactions contemplated by the Transaction Documents.  In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Buyers or any of their affiliates, on the other hand,
shall terminate.  The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents, not to, provide any Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the Execution
Date without the express prior written consent of such Buyer.  If a Buyer has,
or believes it has, received any such material, nonpublic information regarding
the Company or any of its Subsidiaries, it may provide the Company with written
notice thereof.  The Company shall, within two (2) Trading Days of receipt of
such notice, make public disclosure of such material, nonpublic information.  In
the event of a breach of the foregoing covenant by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents.  No Buyer shall have any liability to the Company, its Subsidiaries,
or any of its or their respective officers, directors, employees, stockholders
or agents for any such disclosure.  To the extent that the Company delivers any
material, non-public information to a Buyer without such Buyer's consent, the
Company hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information.  Subject to the foregoing, neither the
Company, its Subsidiaries nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions as is required by applicable law and regulations,
provided that each Buyer shall be consulted by the Company in connection with
any such press release or other public disclosure prior to its release.  Without
the prior written consent of any applicable Buyer, neither the Company nor any
of its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise, except as the Company has been
advised by its counsel as may be required by law including the Rules of the SEC
or in response to written comments of the Staff of the SEC.  Notwithstanding the
foregoing, in no event will the Company have an obligation to disclose any
information which a Buyer receives from a member of the Company's Board of
Directors that is an affiliate of such Buyer.
29

--------------------------------------------------------------------------------

(i) Additional Preferred Shares; Variable Securities.  So long as any Buyer
beneficially owns any Securities, the Company will not issue any Preferred
Shares other than to the Buyers as contemplated hereby and the Company shall not
issue any other securities that would cause a breach or default under the
Certificate of Designations or the Warrants.  From the closing date of the
Merger (as defined in subsection (b) above) until the 3 year anniversary
thereof, the Company shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
price which varies or may vary with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price unless the
conversion, exchange or exercise price of any such security cannot be less than
the greater of (x) the then applicable Conversion Price (as defined in the
Certificate of Designations) with respect to the Common Stock into which any
Preferred Share is convertible  and (y) the then applicable Exercise Price (as
defined in the Warrants) with respect to the Common Stock into which any Warrant
is exercisable.
(j) Corporate Existence.  So long as any Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Certificate of Designations and the Warrants. "Fundamental Transaction" shall
mean one in which (i) the Company, directly or indirectly, in one or more
related transactions effects any merger or consolidation of the Company with or
into another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination).
30

--------------------------------------------------------------------------------

(k) Reservation of Shares.  On or before 30 days following the Closing the
Company shall file a Schedule 14C with the SEC in order to effect a one-for-six
reverse stock split and use its best efforts to comply with Schedule 14C and
amend its articles of incorporation to effect such reverse split on or before
November 30, 2016.  Following amendment of the Articles of Incorporation (the
"Amendment), the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than 300% of the
maximum number of shares of Common Stock issuable (i) upon conversion of the
maximum number of Preferred Shares issued (assuming for purposes hereof, that
the Preferred Shares are convertible at the Conversion Price and without taking
into account any limitations on the conversion of the Preferred Shares set forth
in the Certificate of Designations) and (ii) upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants), in each case, determined as if issued as of the trading
day immediately preceding the applicable date of determination (the "Required
Reserved Amount").  If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserved Amount, the Company will promptly take all corporate action necessary
to authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company's obligations under Section 3(c), in the case of an
insufficient number of authorized shares, obtain stockholder approval of an
increase in such authorized number of shares, and voting the any treasury shares
of the Company in favor of an increase in the authorized shares of the Company
to ensure that the number of authorized shares is sufficient to meet the
Required Reserved Amount.  In connection with any such vote, each Buyer hereby
agrees that it shall, if requested by the Company, vote all shares of capital
stock held by such Buyer in favor of any such increase in the authorized number
of shares.  Following the filing of the Amendment, in addition to any corporate
action taken to authorize additional shares, for so long as the number of shares
of Common Stock authorized and reserved for issuance is not sufficient to meet
the Required Reserved Amount, the Company shall pay to any Buyer who submits to
the Company a request for conversion of Preferred Shares, which request cannot
be fulfilled because of insufficient available shares, an amount in cash equal
to $500 per day for the initial ten (10) days that such Required Reserved Amount
is not met, then $1,000 per day in cash, for each day thereafter until such
Required Reserved Amount is satisfied.  As of the Execution Date, the Company
has reserved for issuance 58,928,705  shares of Common Stock in connection with
the conversion of the Company's Series C Preferred Stock and upon retirement or
return as treasury shares of 20,000,000 shares of Common Stock subject to a
proxy in favor of the Company's Chief Executive Officer,  the Company covenants
that the 20,000,000 shares shall be  reserved and only issuable upon  conversion
of the  Series C Preferred Stock in accordance with Schedule 4(k).
31

--------------------------------------------------------------------------------

(l) Conduct of Business.  The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.  The Company and
its Subsidiaries shall at all times be in compliance with the Foreign Corrupt
Practices Act; the PATRIOT Act, and all other applicable U.S. and non-U.S.
anti-money laundering laws and regulations; and the laws, regulations and
Executive Orders and sanctions programs administered by the OFAC, including,
without limitation, the "Anti-Money Laundering/OFAC Laws".
(m) Public Information.  At any time during the period commencing on the
Execution Date and ending two years from the Execution Date, if (A) a
registration statement is not available for the resale of all of the Securities,
may be sold without restriction or limitation pursuant to Rule 144 and without
the requirement to be in compliance with Rule 144(c)(1) , if the Company shall
(i) fail for any reason to satisfy the requirements of Rule 144(c)(1),
including, without limitation, the failure to satisfy the current public
information requirement under Rule 144(c) or (ii) if the Company becomes  an
issuer described in Rule 144(i)(1)(i) , and the Company shall fail to satisfy
any condition set forth in Rule 144(i)(2), and (B) any such failure continues
for more than two (2) Trading Days (a "Public Information Failure") then, as
partial relief for the damages to any holder of Securities by reason of any such
delay in or reduction of its ability to sell the Securities (which remedy shall
not be exclusive of any other remedies available at law or in equity), the
Company shall pay to each such holder an amount in cash equal to two percent
(2.0%) of the aggregate Purchase Price of such holder's Securities (less any
Common Stock previously sold) on the day of a Public Information Failure and on
every thirtieth day (pro-rated for periods totaling less than thirty days)
thereafter until the earlier of (i) the date such Public Information Failure is
cured and (ii) such time that such public information is no longer required
pursuant to Rule 144.  The payments to which a holder shall be entitled pursuant
to this Section 4(m) are referred to herein as "Public Information Failure
Payments."  Public Information Failure Payments shall be paid on the earlier of
(I) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (II) the third Business Day after the event or
failure giving rise to the Public Information Failure Payments is cured.  In the
event the Company fails to make Public Information Failure Payments in a timely
manner, such Public Information Failure Payments shall bear interest at the rate
of 1.5% per month (prorated for partial months) until paid in full.
32

--------------------------------------------------------------------------------

(n) Additional Issuances of Securities.
(i) For purposes of this Section 4(n), the following definitions shall apply.
(1) "Common Stock Equivalents" means, collectively, Options and Convertible
Securities.
(2) "Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
(3) "Excluded Securities" means (i) shares of Common Stock, restricted stock
units or standard options to purchase Common Stock issued to directors, officers
or employees of the Corporation for services rendered to the Corporation in
their capacity as such pursuant to an Approved Stock Plan, provided that the
exercise price of any such options is not lowered, none of such options are
amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such options are otherwise materially changed in any
manner that adversely affects any of the Buyers; (ii) shares of Common Stock
issued upon the conversion or exercise of Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) issued prior to the Execution Date,
provided that the conversion price of any such Convertible Securities (other
than standard options to purchase Common Stock issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) is not lowered (other than in
accordance with the terms thereof in effect as of the Execution Date) from the
conversion price in effect as of the Execution Date (whether pursuant to the
terms of such Convertible Securities or otherwise), none of such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are otherwise materially changed in any manner that
adversely affects any of the Buyers; (iii) the shares of Common Stock issuable
upon conversion of the Preferred Shares or otherwise pursuant to the terms of
this Certificate of Designations; provided, that the terms of this Certificate
of Designations are not amended, modified or changed on or after the Execution
Date (other than antidilution adjustments pursuant to the terms thereof in
effect as of the Execution Date), (iv) the shares of Common Stock issuable upon
exercise of the Warrants or warrants required to be issued under this Agreement
pursuant to which the Preferred Shares were issued; provided, that the terms of
the Warrants and Warrants are not amended, modified or changed on or after the
Execution Date (other than antidilution adjustments pursuant to the terms
thereof in effect as of the Execution Date), (v) securities issued to any
Placement Agent or other registered broker-dealers as reasonable commissions or
fees in connection with any financing transactions, (vi) securities issued
pursuant to a merger, acquisition or similar transaction; provided that (A) the
primary purpose of such issuance is not to raise capital, (B) the purchaser or
acquirer of such securities in such issuance solely consists of either (1) the
actual participants in such transactions, (2) the actual owners of such assets
or securities acquired in such merger, acquisition or similar transaction, (3)
the shareholders, partners or members of the foregoing Persons and (4) Persons
whose primary business does not consist of in investing in securities, and (C)
the number or amount (as the case may be) of such shares of Common Stock issued
to such Person by the Company shall not be disproportionate to such Person's
actual participation in such strategic licensing or development transactions or
ownership of such assets or securities to be acquired by the Company (as
applicable), or (vii) a strategic transaction approved by a majority of the
disinterested directors of the Company, provided that (A) any such issuance
shall only be to a person which is, itself or through its subsidiaries, an
operating company in a business synergistic with the business of the Company and
in which the Company receives benefits in addition to the investment of funds,
(B) the primary purpose of such issuance is not to raise capital, (C) the
purchaser or acquirer of such securities in such issuance solely consists of
either (1) the actual participants in such strategic transactions, (2) the
actual owners of such strategic assets or securities acquired in such merger or
acquisition, (3) the shareholders, partners or members of the foregoing Persons
and (4) Persons whose primary business does not consist of in investing in
securities, and (D) the number or amount (as the case may be) of such shares of
Common Stock issued to such Person by the Company shall not be disproportionate
to such Person's actual participation in such strategic licensing or development
transactions or ownership of such strategic assets or securities to be acquired
by the Company (as applicable).  The issuance of Merger Warrants and Financing
Warrants as such terms are defined by that certain Agreement and Plan of Merger
by and among the Company, ENTK Acquisition Corp and Timefire, LLC entered into
as of the date of this Agreement and the Common Stock issued upon exercise of
such Merger Warrants and Financing Warrants shall be deemed to be Excluded
Securities; provided, that none of such Merger Warrants or Financing Warrants
are amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any Merger Warrants or Financing Warrants are otherwise
materially changed in any manner that adversely affects any of the Buyers.
33

--------------------------------------------------------------------------------

(4) "Options" means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.


(5) "Subsequent Placement" means any direct or indirect offer, sale, grant of
any option to purchase, or other disposition of (or announcement of any offer,
sale, grant or any option to purchase or other disposition of) any of the
Company's or its Subsidiaries' equity, debt or equity equivalent securities,
including without limitation any debt, preferred stock or other instrument or
security that is, at any time during its life and under any circumstances,
convertible into or exchangeable or exercisable for Common Stock or Common Stock
Equivalents.
(ii) From the Closing Date until the date that is 18 months thereafter, the
Company will not, directly or indirectly, effect any Subsequent Placement unless
the Company shall have first complied with this Section 4(n)(ii).
(1) The Company shall deliver to each holder of Preferred Shares (each a
"Preferred Holder", and collectively, the "Preferred Holders") an irrevocable
written notice (the "Offer Notice") of any proposed or intended issuance or sale
or exchange (the "Offer") of the securities being offered (the "Offered
Securities") in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with each Preferred Holder its pro rata portion (based on such Buyer's
pro rata portion of the aggregate stated value of Preferred Shares issued on the
Closing Date) of at least fifty-five percent (55%) of the Offered Securities
(the "Basic Amount").  With respect to each Preferred Holder that elects to
purchase its Basic Amount, such Preferred Holder may also indicate it will
purchase or acquire any additional portion of the Offered Securities
attributable to the Basic Amounts of other Preferred Holders should the other
Preferred Holders subscribe for less than their Basic Amounts (the
"Undersubscription Amount"), which process shall be repeated once until the
Preferred Holders shall have an opportunity to subscribe for any remaining
Undersubscription Amount.
34

--------------------------------------------------------------------------------

(2) To accept an Offer, in whole or in part, such Preferred Holder must deliver
a written notice to the Company prior to the end of the fifth (5th) Business Day
after such Preferred Holder's receipt of the Offer Notice (the "Offer Period"),
setting forth the portion of such Preferred Holder's Basic Amount that such
Preferred Holder elects to purchase and, if such Preferred Holder shall elect to
purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Preferred Holder elects to purchase (in either case, the "Notice of
Acceptance").  If the Basic Amounts subscribed for by all Preferred Holders are
less than the total of all of the Basic Amounts, then each Preferred Holder who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the "Available
Undersubscription Amount"), each Preferred Holder who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Preferred Holder
bears to the total Basic Amounts of all Preferred Holders that have subscribed
for Undersubscription Amounts, subject to rounding by the Company to the extent
its deems reasonably necessary.  Notwithstanding anything to the contrary
contained herein, if the Company desires to modify or amend the terms and
conditions of the Offer prior to the expiration of the Offer Period, the Company
may deliver to the Preferred Holders a new Offer Notice and the Offer Period
shall expire on the fifth (5th) Business Day after such Preferred Holder's
receipt of such new Offer Notice.
(3) The Company shall have twenty (20) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Preferred Holders (the "Refused Securities") pursuant to a definitive agreement
(the "Subsequent Placement Agreement") but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.
35

--------------------------------------------------------------------------------

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(ii)(3) above), then each Preferred Holder may, at its sole option
and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Preferred
Holder elected to purchase pursuant to Section 4(n)(ii)(2) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Preferred Holders pursuant to Section
4(n)(ii)(3) above prior to such reduction) and (ii) the denominator of which
shall be the original amount of the Offered Securities.  In the event that any
Preferred Holder so elects to reduce the number or amount of Offered Securities
specified in its Notice of Acceptance, the Company may not issue, sell or
exchange more than the reduced number or amount of the Offered Securities unless
and until such securities have again been offered to the Preferred Holders in
accordance with Section 4(n)(ii)(1) above.
(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Preferred Holders shall acquire from the Company,
and the Company shall issue to the Preferred Holders, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 4(n)(ii)(3) above if the Preferred Holders have so elected, upon the
terms and conditions specified in the Offer.  The purchase by the Preferred
Holders of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Company and the Preferred Holders of a purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to the Preferred Holders and their respective counsel.
(6) Any Offered Securities not acquired by the Preferred Holders or other
persons in accordance with Section 4(n)(ii)(3) above may not be issued, sold or
exchanged until they are again offered to the Preferred Holders under the
procedures specified in this Agreement.
(7) The Company and the Preferred Holders agree that if any Preferred Holder
elects to participate in the Offer, neither the Subsequent Placement Agreement
with respect to such Offer nor any other transaction documents related thereto
(collectively, the "Subsequent Placement Documents") shall include any term or
provisions whereby any Preferred Holder shall be required to agree to any
restrictions in trading as to any securities of the Company owned by such
Preferred Holder prior to such Subsequent Placement, other than restrictions on
transfer imposed under federal and state securities laws.
(8) Notwithstanding anything to the contrary in this Section 4(n) and unless
otherwise agreed to by the Preferred Holders, the Company shall either confirm
in writing to the Preferred Holders that the transaction with respect to the
Subsequent Placement has been abandoned or shall publicly disclose its intention
to issue the Offered Securities, in either case in such a manner such that the
Preferred Holders will not be in possession of material non-public information,
by the fifteenth (15th) Business Day following delivery of the Offer Notice.  If
by the fifteenth (15th) Business Day following delivery of the Offer Notice no
public disclosure regarding a transaction with respect to the Offered Securities
has been made, and no notice regarding the abandonment of such transaction has
been received by the Preferred Holders, such transaction shall be deemed to have
been abandoned and the Preferred Holders shall not be deemed to be in possession
of any material, non-public information with respect to the Company.  Should the
Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide each Preferred Holder with another Offer
Notice and each Preferred Holder will again have the right of participation set
forth in this Section 4(n)(ii).  From and after the Execution Date, the Company
shall not be permitted to deliver more than one such Offer Notice to the Buyers
in any 60 day period.
36

--------------------------------------------------------------------------------

(iii) The restrictions contained in subsection (ii) of this Section 4(n) shall
not apply in connection with the issuance of any Excluded Securities.
(o) Taxes.  The Company will pay, and save and hold the Buyers harmless from any
and all liabilities (including interest and penalties) with respect to, or
resulting from any delay or failure in paying, stamp and other taxes (other than
income taxes), if any, which may be payable or determined to be payable on the
execution and delivery or acquisition of the Preferred Shares, Warrants,
Conversion Shares or Warrant Shares.
(p) D&O Insurance.  The Company shall obtain such director's and officer's
insurance in such form, with such carrier and in such amounts as reasonably
acceptable to the holders of a majority of the Preferred Shares (the "D&O
Insurance") within thirty (30) days of the Closing Date.  Thereafter, for so
long as any Preferred Shares remain outstanding, the Company shall maintain the
D&O Insurance.  In the event the Company merges with another entity and is not
the surviving corporation, or transfers all or substantially all of its assets
to any Person or any other similar Fundamental Transaction occurs, the Company
shall require, prior to the consummation of such transaction, that such
successor entity deliver a written agreement, in form and substance reasonably
satisfactory to the holders of a majority of Preferred Shares, assuming the
Company's obligations herein to maintain such D&O insurance with respect to
former directors of the Company appointed by the holders of Preferred Shares
(the "Preferred Directors") and to indemnify such Preferred Directors to the
fullest extent permitted by Nevada law.
(q) Books and Records.  The Company will keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Company and its Subsidiaries in
accordance with GAAP.
(r) Lock-Up.  The Company shall not amend, waive or terminate any provision of
any of the Lock-Up Agreements or the Merger Agreement except to extend the term
of the lock-up period and shall enforce the provisions of each Lock-Up Agreement
or the Merger Agreement in accordance with its terms.  If any party to a Lock-Up
Agreement and/or the Merger Agreement breaches any provision of a Lock-Up
Agreement and/or the Merger Agreement, the Company shall promptly use its best
efforts to seek specific performance of the terms of such Lock-Up Agreement
and/or the Merger Agreement.  If at any time prior to the one year anniversary
of the Execution Date, any Person is, or is contemplated to become, a
stockholder or security holder of the Company that is not a party to a Lock-Up
Agreement and/or the Merger Agreement solely as a result of a sale or other
transfer any securities held by a party subject to the Lock-Up Agreement and/or
the Merger Agreement as the result of a sale or transfer of any securities held
by a party subject to the Lock-Up Agreements and/or the Merger Agreement, the
Company shall, and shall cause such Person to, enter into a Lock-Up Agreement
and/or the Merger Agreement prior to issuing any shares of Common Stock or
Common Stock Equivalents to such Person and prior to allowing such Person to
become a stockholder or security holder of the Company.  Provided, however,
nothing contained in this Section 4(r) shall prohibit the Company from
transferring shares of Common Stock of a stockholder as the result of the death
or disability of such stockholder as long as any stock certificates contain the
customary restricted securities legend and further precludes the offer, sale,
pledge or other transfer prior to September 9, 2017. Furthermore, the Company
shall not accelerate the delivery of any shares of Common Stock underlying
outstanding restricted stock units.
37

--------------------------------------------------------------------------------

(s) Leak-Out.  The Company shall not amend, waive or terminate any provision of
any of the Leak-Out Agreements except to extend the term of the Leak-Out period
and shall enforce the provisions of each Leak-Out Agreement in accordance with
its terms.  If any party to a Leak-Out Agreement breaches any provision of a
Leak-Out Agreement, the Company shall promptly use its best efforts to seek
specific performance of the terms of such Leak-Out Agreement.  If at any time
prior to the one year anniversary of the Execution Date, any Person is, or is
contemplated to become, a stockholder or security holder of the Company that is
not a party to a Leak-Out Agreement solely as a result of a sale or other
transfer any securities held by a party subject to the Leak-Out Agreement as the
result of a sale or transfer of any securities held by a party subject to the
Leak-Out Agreements, the Company shall, and shall cause such Person to, enter
into a Leak-Out Agreement prior to issuing any shares of Common Stock or Common
Stock Equivalents to such Person and prior to allowing such Person to become a
stockholder or security holder of the Company.
(t) Notice of Disqualification Events.  The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.
(u) Stock, Option and Equity Plans.  From and after the Closing until the first
anniversary of the Closing Date, neither the Company nor any Subsidiary shall,
without the prior written consent of the Required Holders, (i) amend or modify
any terms or conditions of any of the Company's stock, option or other equity
incentive plans in existence on the Execution Date (the "Incentive Plans"), (ii)
grant any stock, options or equity based incentives to any employees, members of
management, directors or advisors of the Company or its Subsidiaries, other than
pursuant to the Incentive Plans, or (ii) create or implement any stock, option
or other equity incentive plan, other than the Incentive Plans. Notwithstanding
any terms in this Agreement to the contrary, until the earlier of (i) two years
from the Closing Date or (ii) such date as no Preferred Shares remain
outstanding, the Company shall not file and/or utilize any registration
statements on Form S-8 for the offering or distribution of securities without
obtaining the prior written consent of the Required Holders.
(v) Post-Closing Deliveries.  No later than fifteen (15) days after the Closing
Date, the Company shall cause each of John Wise, Hayjour Family L.P.,
Stockbridge Enterprise, L.P., Monheit Family Trust, Victor Sibilla, Corey
Lambrecht, Oak Leak Holdings LLC, LEM Diversified and Ian Whitmore to deliver to
each Buyer an executed Lock-Up Agreement.
(w) New Debt. For a period of two-years from the Execution Date, neither the
Company nor any Subsidiary shall enter into any agreement creating indebtedness
for the Company or any Subsidiary, including but not limited to entering into
(i) any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument, under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due that involves, either individually or in aggregate with other such
agreements, obligations greater than $25,000.00, and (ii) any equipment lease,
agreement evidencing purchase money security interests, or other similar
transaction in the ordinary course of business that involves, either
individually or in aggregate with other such agreements, obligations greater
than $100,000.00, in either case without the prior written consent of the
Required Holders.
38

--------------------------------------------------------------------------------

(x) Distributions. While the Securities remain outstanding, the Company shall
not make any distributions on equity, or any payments on debt other than the
scheduled payments of principal and interest, without the prior written consent
of the Required Holders.
(y) DTC Eligibility. For so long as any Securities are outstanding, the Company
will employ as the transfer agent for the Common Stock a participant in the
Depository Trust Company Automated Securities Transfer Program and cause the
Common Stock to be transferable pursuant to such program.
(z) Redemption Upon Default or Triggering Event. Upon the occurrence of any
breach of any covenants or obligations by the Company or event of default under
any of the Transaction Documents, including but not limited to the occurrence of
any Triggering Event (as defined in the Certificate of Designations), which
default or Triggering Event has not been cured within three (3) Business Days of
written notice from any Buyer, in addition to, and not in substitution of, any
other rights of any such Buyer pursuant to the applicable Transaction Document,
each Buyer or its designee shall have the right ("Redemption Right"), but not
the obligation, to direct the Company redeem, all of the Preferred Shares held
by such Buyer for a redemption price of equal to 120% of the Purchase Price for
such shares (the "Redemption Price"); provided, that no Redemption Right
hereunder shall be effective until such time as the Company shall have received
notices by the Required Holders electing to exercise such Redemption Rights. 
Each Buyer or its designee may exercise its Redemption Right at any time
following any such event of default; provided that:
(i) The Redemption Right may not be exercised in the event that such exercise of
Redemption Right violates applicable law.
(ii) Once given, a Redemption Notice (as defined below) shall be irrevocable
subject to the payment of the Redemption Price.
(iii) The Redemption Right shall be exercised by the Buyer's or its designee's
delivery to the Purchasers of (a) written notice (the "Redemption Notice")
regarding the exercise of the Redemption Right specifying the amount of shares
to be redeemed and the Redemption Price.
(iv) The closing of the redemption pursuant to the exercise of the Redemption
Right (the "Redemption Closing") shall occur no sooner than ten (10) days and no
later than fifteen (15) days following the Company's receipt of the Redemption
Notice assuming that the right to cure has lapsed.
39

--------------------------------------------------------------------------------

(v) At the Redemption Closing, the Company shall deliver to each appropriate
Buyer the applicable Redemption Price by immediately available funds.
(aa) Reverse Stock Split. The Company shall have effected a 1 for 6 reverse
stock split of its Common Stock while maintaining its authorized shares which,
if required, shall be reflected in the Company's Articles of Incorporation to be
filed with the Nevada Secretary of State on or before November 30, 2016.
(bb) Closing Documents.  On or prior to thirty (30) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and K&L Gates, LLP a complete closing set of the executed Transaction
Documents, Securities and any other documents required to be delivered to any
party pursuant to Section 7 hereof or otherwise.
(cc) Conversion of Preferred Stock. Until the earlier of (i) the effectiveness
of the Company's proposed 1 for 6 reverse stock split, or (ii) November 30,
2016, the Buyers shall not submit a conversion of their Preferred Stock into
Common Stock if such conversion would exceed the amount of authorized shares of
Common Stock.
5. REGISTER.
The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Preferred Shares in which the Company shall
record the name and address of the Person in whose name the Preferred Shares
have been issued (including the name and address of each transferee), the number
of Preferred Shares held by such Person and the number of Conversion Shares
issuable upon conversion of the Preferred Shares held by such Person.  The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.
6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
The obligation of the Company hereunder to issue and sell the Preferred
Shares and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:
(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
(ii) Such Buyer shall have delivered to the Escrow Agent the Purchase Price
(less, in the case of any Buyer, the amount withheld by such Buyer pursuant to
Section 4(f)) for the Preferred Shares being purchased by such Buyer at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Escrow Agent.
(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.
40

--------------------------------------------------------------------------------

7. CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
The obligation of each Buyer hereunder to purchase the Preferred Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer's sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:
(i) The Company shall have duly executed and delivered to such Buyer each of the
Transaction Documents and the stock certificates representing the Preferred
Shares (allocated in such numbers as such Buyer shall request in writing at
least two (2) Business Days prior to the Closing Date) being purchased by such
Buyer at the Closing pursuant to this Agreement.
(ii) Such Buyer shall have received the opinion of the Company's outside
counsel, dated as of the Closing Date, in substantially the form of Exhibit E
attached hereto.
(iii) The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing of the Company and each of its Subsidiaries in
each such entity's jurisdiction of formation issued by the Secretary of State
(or equivalent) of such jurisdiction of formation as of a date within ten (10)
days of the Closing Date.
(iv) The Company shall have delivered to such Buyer a certificate evidencing the
Company's qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within ten
(10)  days of the Closing Date.
(v) The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation as certified by the Secretary of State of the State of
Nevada within ten (10) days of the Closing Date.
(vi) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company's board of
directors in a form reasonably acceptable to such Buyer, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit F.
(vii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.  Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
attached hereto as Exhibit G.
41

--------------------------------------------------------------------------------

(viii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.
(ix) The Certificate of Designations in the form attached hereto as Exhibit A
shall have been filed with the Secretary of State of the State of Nevada and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.
(x) The Company shall have delivered to each Buyer a lock-up agreement in the
form attached hereto as Exhibit H executed and delivered by each of the holders
of equity, and securities convertible, exercisable or exchangeable into equity,
of the Company as set forth on Schedule 7(x) attached hereto (collectively, the
"Lock Up Agreements").
(xi) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
(xii) Each other Buyer shall have executed and delivered to the Company the
agreement in the form attached hereto as Exhibit D (the "Leak-Out Agreement").
(xiii) The Company shall have consummated the Merger pursuant to terms and
conditions reasonably satisfactory to the Required Holders.
(xiv) The Company shall have delivered copies of any and all of its current and
proposed stock and equity incentive plans to the Required Holders for their
review and the Required Holders shall have provided written confirmation of its
acknowledgement and approval of the content of such plans (such approved plans,
"Approved Stock Plans").
8. TERMINATION.
In the event that the Closing shall not have occurred with respect to a Buyer on
or before five (5) Business Days from the Execution Date due to the Company's or
such Buyer's failure to satisfy the conditions set forth in Sections 6 and 7
above (and the nonbreaching party's failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date by delivering a written notice to that effect to each other party to this
Agreement and without liability of any party to any other party; provided,
however, that if this Agreement is terminated pursuant to this Section 8, the
Company shall remain obligated to reimburse _________, _________ or either of
their designee(s), as applicable, for the expenses described in Section 4(f)
above.
42

--------------------------------------------------------------------------------



9. MISCELLANEOUS.
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that an e-mail signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not an e-mail
signature.
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
(d) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
43

--------------------------------------------------------------------------------

(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least a majority of the
Preferred Shares outstanding as of the applicable date of determination, which
must include (x) _________ as long as _________ (or any of its Affiliates) owns
any Preferred Shares or has the right to purchase any Preferred Shares hereunder
and (y) _________ as long as _________ (or any of its Affiliates) owns any
Preferred Shares or has the right to purchase any Preferred Shares hereunder
(the "Required Holders"); provided that any such amendment or waiver that
complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of any Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer.  Any amendment or waiver
effected in accordance with this Section 9(e) shall be binding upon each Buyer
and holder of Securities and the Company.  No such amendment shall be effective
to the extent that it applies to less than all of the Buyers or holders of
Securities.  No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to the Transaction Documents,
holders of Preferred Shares or holders of Warrants, as the case may be.  The
Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents.  Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.
(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by e-mail (provided confirmation of
transmission is electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with an overnight courier service,
in each case properly addressed to the party to receive the same.  The addresses
and email addresses for such communications shall be:
If to the Company:
EnergyTek Corp.
7960 E. Camelback Rd., #511
Scottsdale, Arizona 85251
Telephone: (602) 617-8888
Email: jread@quadratum1.com
Attention: Jonathan R. Read
44

--------------------------------------------------------------------------------



With a copy (for informational purposes only) to:
Nason, Yeager, Gerson, White & Lioce, P.A.
3001 PGA Boulevard
Suite 305
Palm Beach Gardens, FL 33410
Telephone: 561.471.3507
Email: mharris@nasonyeager.com
Attention: Michael D. Harris, Esq.


If to a Buyer, to its address and email address set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,
With a copy (for informational purposes only) to:
_____________________
_____________________
_____________________
Telephone: ____________
E-mail: ____________
Attention: ____________


or to such other address and/or email address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's email containing the time, date, recipient e-mail and
an image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
e-mail or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Certificate of
Designations and the Warrants).  A Buyer may assign some or all of its rights
hereunder without the consent of the Company, in which event such assignee shall
be deemed to be a Buyer hereunder with respect to such assigned rights.
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).
45

--------------------------------------------------------------------------------

(i) Survival.  Unless this Agreement is terminated under Section 8, the
representations, warranties, agreements and covenants hereunder shall survive
the Closing and the delivery, conversion and/or exercise of the Securities, as
applicable.  Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
(k) Indemnification.
(i) In consideration of each Buyer's execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons' agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the "Indemnitees") from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(h), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.
46

--------------------------------------------------------------------------------

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of counsel selected to defend the Indemnitee, the
representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding.  Legal counsel referred to in the immediately preceding sentence
shall be selected by the Investors holding at least a majority of the Purchased
Shares.  The Indemnitee shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Indemnified
Liabilities by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnitee that relates to
such action or Indemnified Liabilities.  The indemnifying party shall keep the
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Indemnitee, which consent
shall not be unreasonably withheld conditioned or delayed, consent to entry of
any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnitee of a release from all liability in respect to such
Indemnified Liabilities or litigation.  Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnitee with respect to all third parties, firms or corporations relating to
the matter for which indemnification has been made. No Indemnitee shall enter
into any settlement of any action or proceeding subject to this Section 9(k)
without the prior written consent of the indemnifying party.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnitee under this Section 9(k), except to the extent that
the indemnifying party is prejudiced in its ability to defend such action.
(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.
(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.
(l) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
47

--------------------------------------------------------------------------------

(m) Remedies.  Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
granted by law.  Furthermore, the Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Buyers.  The Company therefore agrees that the Buyers shall be entitled to
seek temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
(n) Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
(o) Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
(p) Reproduction of Documents.  This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by the Buyers on the
Closing Date (except for certificates evidencing the Preferred Shares
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to the Buyers, may be reproduced by any Buyer
by any photographic, photostatic, microfilm, micro‑card, miniature photographic
or other similar process and any Buyer may destroy any original document so
reproduced.  All parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by a Buyer in the regular course of
business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.
48

--------------------------------------------------------------------------------

(q) Independent Nature of Buyers' Obligations and Rights.  The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors.  Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
** Signature Page Follows **
49

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the Execution Date.


COMPANY:
 
ENERGYTEK CORP.
 
By:  ____________________________  
Name: Jonathan R. Read
Title: Chief Executive Officer
 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the Execution Date.


BUYERS:
 
By:_________________________________
Name:
Title:
 

 

--------------------------------------------------------------------------------



EXHIBITS
 
Exhibit A
Form of Certificate of Designations
Exhibit B
Form of Warrant
Exhibit C
Exhibit D
Exhibit E
Form of Registration Rights Agreement
Form of Leak-Out Agreement
Form of Outside Company Counsel Opinion
Exhibit F
Form of Secretary's Certificate
Exhibit G
Form of Officer's Certificate
 Exhibit H Form of Lock-Up Agreement 


 


 

--------------------------------------------------------------------------------



 